Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a third current mirror circuit, configured to operably generate a pre-stage amplified signal at a pre-stage output terminal of the pre-stage amplifier circuit according to the first output current, wherein the first current mirror circuit, the second differential transistor and the second current mirror circuit form a positive potential feedback (PPFB) loop; and at least one feedback capacitor, coupled between a pre-stage third input terminal of the pre-stage amplifier circuit and at least one inverting node of the pre-stage amplifier circuit, wherein on a signal feedforward path, a voltage of each of the inverting nodes has an inverting relationship with a voltage of the amplifying output node; wherein one of the pre-stage first input terminal and the pre-stage second input terminal of each pre-stage amplifier circuit is coupled to the feedback signal, and the other one is coupled to the reference signal, and the pre-stage third input terminal is coupled to the amplifying output node, and the pre-stage output terminal is coupled to the driving node, and the pre-stage amplified signal corresponds to the error amplified signal; wherein when a transient signal occurs at the amplifying output node, an acceleration signal is generated at the 
In regards to claim 16, the prior art fails to disclose at least one feedback capacitor, coupled between a pre-stage third input terminal of the pre-stage amplifier circuit and at least one inverting node of the pre-stage amplifier circuit, wherein on a signal feedforward path, a voltage of each of the inverting nodes has an inverting relationship with a voltage of the amplifying output node; wherein one of the pre-stage first input terminal and the pre-stage second input terminal of each pre-stage amplifier circuit is coupled to the feedback signal, and the other one is coupled to the reference signal, and the pre-stage third input terminal is coupled to the amplifying output node, 
In regards to claim 19, the prior art fails to disclose at least one feedback capacitor, coupled between a pre-stage third input terminal of the pre-stage amplifier circuit and at least one inverting .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nguyen Tran/Primary Examiner, Art Unit 2838